Citation Nr: 0310332	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  92-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.  

2.  Entitlement to service connection for an eye disorder 
claimed as light blindness.  

3.  Entitlement to service connection for a right corneal 
scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that, inter alia, denied service connection for 
right wrist disability and an eye disorder claimed as "light 
blindness."  

This case has been before the Board on prior occasions.  In 
April 1996, the Board denied entitlement to service 
connection for residuals of an injury of the right wrist, 
including a shrapnel wound and a sprain.  The claim for 
service connection for light blindness was remanded to the RO 
for additional development.  The Board in April 1996 noted 
that in an August 1995 statement, the veteran's 
representative had raised additional issues, include the 
issue of entitlement to service connection for an old corneal 
scar of the right eye.  As this claim was not inextricably 
intertwined with the issues on appeal, it was referred to the 
RO for appropriate action.  

The veteran appealed the Board's denial of service connection 
for residuals of an injury of the right wrist, including a 
shrapnel wound and a sprain, to the United States Court of 
Appeals for Veterans Claims (Court), which was then known as 
the United States Court of Veterans Appeals.  In December 
1996, the Court granted a joint motion for remand, vacated 
the Board's denial of service connection for residuals of an 
injury of the right wrist, including a shrapnel wound and a 
sprain, and remanded the case for additional proceedings.  

In September 1997, the Board remanded the case to the RO for 
additional development.  Following the additional 
development, the RO in January 1998 continued its denial of 
the benefits at issue on this appeal.  In addition, the RO 
denied service connection for a right eye corneal scar.  The 
veteran was informed of this determination later in January.  
The issues of service connection for a right corneal scar was 
added to the supplemental statement of the case issued the 
same month.  Although the veteran did not submit a VA Form 9 
with respect to the right corneal scar, his representative 
briefly addressed the issue in a statement in lieu of a VA 
Form 1-646 that was submitted in July 1998.  The Board 
construes this as a timely appeal of the issue of entitlement 
to service connection for a right corneal scar and thus has 
listed the issue on the title page of this REMAND.  


REMAND

This case was returned to the Board in July 1998.  It was 
later determined that VA examinations were needed to 
ascertain the nature and extent of any current right wrist 
disability and whether it was related to a shrapnel wound in 
service, as well as to determine whether the veteran's 
service-connected psychiatric disability caused or aggravated 
his claimed light sensitivity.  Development was therefore 
undertaken pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  A VA orthopedic 
examination was conducted in February 2003, and a report of 
that examination has been associated with the claims file.  
However, the veteran failed to report for a VA psychiatric 
examination scheduled at that time.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, VA 
regulations required the Board to refer such evidence to the 
RO for initial consideration and preparation of a 
supplemental statement of the case unless the appellant (or 
his representative) waived in writing initial RO 
consideration or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO when the RO decided the claim being appealed and consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  
Because the Board could obtain or accept evidence and 
consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was furnished a copy of the evidence obtained and provided 
with the opportunity to submit additional relevant evidence 
or argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the veteran could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the law, final decisions on appeals to the Secretary are made 
by the Board.  38 U.S.C.A. § 7104(a) (West 2002).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the evidence 
associated with the claims file since the 
prior supplemental statement of the case 
furnished to the veteran and his 
representative in January 1998.  After 
undertaking any indicated development, 
the RO should readjudicate the claims for 
benefits currently in appellate status.  

2.  In readjudicating the issues on 
appeal, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied.  

3.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




